225 Ga. 521 (1969)
169 S.E.2d 779
BARRETT
v.
ASBELL et al.
25333.
Supreme Court of Georgia.
Argued July 15, 1969.
Decided September 9, 1969.
Brackett, Lyle & Arnall, William F. Brackett, David J. Turner, Jr., for appellant.
H. B. Edwards, Jr., H. B. Edwards, III, for appellees.
NICHOLS, Justice.
The appeal in this case is from a judgment dismissing a pleading designated as a complaint in equity to set aside an adoption decree filed by the natural mother of the adopted children. The grounds relied upon in the complaint are the failure to serve the mother and the failure to affirmatively find that the children had been abandoned by the mother. Held:
Under the provisions of Ga. L. 1966, p. 609 (Code Ann. § 81A-160), the complaint is in reality a motion to set aside and not a complaint in equity. Accordingly, the Court of Appeals and not this court has jurisdiction of the appeal. Compare O'Leary v. Smith, 225 Ga. 8 (165 SE2d 730); Respess v. Lites, 206 Ga. 8 (55 SE2d 602).
Transferred to Court of Appeals. All the Justices concur.